Citation Nr: 1016559	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for eye disability, 
claimed as photophobia.

2.  Entitlement to an initial rating in excess of 20 
percent for degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 2000.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2003 and February 2007.  Each 
time, it was remanded for further development.  Following 
the requested development, the VA Appeals Management Center 
in Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for an eye disability.  
The AMC also confirmed and continued the initial 20 percent 
disability rating for the Veteran's service-connected 
degenerative disc disease at L5-S1.  Thereafter, the case 
was returned to the Board for further appellate action.

In April 2003, during the pendency of the appeal, the 
Veteran had a video conference with the Veterans Law Judge 
whose signature appears at the end of this decision.


FINDINGS OF FACT

1.  The Veteran does not currently have a chronic, 
identifiable eye disability associated with his complaints 
of photophobia.

2.  The Veteran's service-connected degenerative disc 
disease at L5-S1, manifested primarily by tenderness to 
palpation and flexion to at least 45 degrees, is productive 
of no more than moderate impairment.  




CONCLUSIONS OF LAW

1.  The claimed eye disability, including photophobia, is 
not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  The criteria have not been met for an initial rating in 
excess of 20 percent for degenerative disc disease at L5-
S1.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (revised effective September 
23, 2002 and codified as revised at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); revised effective September 
26, 2003 and codified as revised at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issues of entitlement to service connection for an eye 
disability, claimed as photophobia, and entitlement to an 
increased rating for degenerative disc disease at L5-S1.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In June 2000, VA received the Veteran's claims of 
entitlement to service connection for an eye disability and 
a back disability, and there is no issue as to providing an 
appropriate application form or completeness of the 
application for service connection. 

In March 2001, RO granted entitlement to service connection 
for degenerative disc disease at L5-S1 and assigned a 20 
percent disability rating, effective March 1, 2000.  The RO 
denied entitlement to service connection for an eye 
disability, claimed as photophobia.  The Veteran disagreed 
with those decisions, and this appeal ensued.

In light of the foregoing, VA notified the Veteran and his 
representative of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by him, and notice of the evidence 
VA would attempt to obtain.  VA informed him of the 
criteria for service connection and for an increased 
rating.  In particular, VA informed the Veteran that in 
order to establish an increased rating for his service-
connected disability, the evidence had to show that such 
disability had worsened and the manner in which such 
worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a).  VA also set forth the criteria, 
generally, for rating service-connected disabilities and 
for assigning effective dates, should service connection be 
granted.  In this regard, the Veteran's representative has 
shown an excellent working knowledge of VA law and 
regulations, as exemplified by his September 2006 statement 
filed on the Veteran's behalf.

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.A. § 5103A(b)(1).  However, the duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  It is the Veteran's responsibility to present and 
support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well 
as records reflecting his treatment through TRICARE from 
July 2002 through January 2009.  In August 2000, September 
2002, February 2006, and October 2009, VA examined the 
Veteran to determine the nature and etiology of his claimed 
eye disability and the extent of impairment due to his 
degenerative disc disease at L5-S1.  

The VA examination reports show that the examiners reviewed 
the Veteran's past medical history, including his service 
treatment records; interviewed and examined the Veteran; 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As noted above, the Veteran also had the opportunity to 
present additional evidence and argument at his April 2003 
video conference with the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims folder. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support either of his claims; and there is no 
evidence of any VA error in notifying or assisting the 
Veteran that could result in prejudice to him or that could 
otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

The Facts and Analysis

The Service Connection Claim

The Veteran contends that he has photophobia, primarily as 
a result of traumatic incidents in service in which he got 
foreign bodies in his eyes and in which he sustained an arc 
burn while performing his job as a welder.  Therefore, he 
maintains that service is warranted.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id. 

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

A review of the Veteran's service treatment records shows 
that on several occasions in service, he got foreign bodies 
in his eyes.  They also show that in August 1988, he 
sustained a possible arc burn while welding.  However, such 
records are negative for any complaints or clinical 
findings of photophobia.  Indeed, while being treated for a 
foreign body in his left eye in March 1984 and June 1987, 
he denied the presence of photophobia.  

Although the Veteran has reported photophobia since his 
retirement from service, the treatment records submitted in 
support of his claim are negative for any findings of 
objective pathology to substantiate his complaints.  For 
example, in July 2002 and May 2006, S. I. Hanna, M.D., an 
ophthalmologist, found that while the Veteran demonstrated 
blepharitis, bilaterally, his complaints of photophobia 
were subjective in nature.  In July 2005, Chad C. Moreski, 
O.D., reported a similar finding and noted that the 
Veteran's ocular health was normal.  Nevertheless, VA 
examined the Veteran to determine the nature and etiology 
of any photophobia found to be present.

In September 2002 and October 2009, following VA eye 
examinations by two different examiners, the Veteran was 
found to have normal ocular health.  As noted above, both 
examiners reviewed the claims file and were aware of the 
Veteran's treatment for eye trauma in service.  However, 
they confirmed that the Veteran's complaints of photophobia 
were subjective in nature.  

The only reports to the contrary come from the Veteran.  As 
a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence that 
he currently has eye disability, manifested by photophobia.  
Therefore, his opinion is not probative of the issue of 
service connection.  38 C.F.R. § 3.159(a).  

Absent competent evidence of chronic, identifiable 
pathology associated with the Veteran's complaints of 
photophobia in or after service, the Veteran cannot meet 
the criteria for service connection.  Accordingly, service 
connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is 
only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the preponderance of the evidence is against the 
Veteran's claims.  Therefore, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§ 3.102. 



The Increased Rating Claim 

The Veteran contends that the rating for his service-
connected degenerative disc disease at L5-S1 does not 
adequately reflect the level of impairment caused by that 
disability.  During his hearing before the undersigned 
Veterans Law Judge, he testified that it is manifested 
primarily by radiating pain and muscle spasms.  He stated 
that it is exacerbated by activity and changes in the 
weather and that he has occasional incapacitating episodes.  
He noted that he takes medication and uses a TENS unit to 
help alleviate the pain, and that he uses a cane, as 
necessary, to help him walk.  Therefore, he maintains that 
an increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

Prior to September 23, 2002, a 20 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of moderate impairment and manifested by 
recurring attacks.  A 40 percent rating was warranted for 
intervertebral disc syndrome which was productive of severe 
impairment, manifested by recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).

Potentially applicable in rating the Veteran's low back 
disability was 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Under that diagnostic code, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, while a 40 percent rating was warranted for severe 
limitation of motion.

During the pendency of the Veteran's appeal, the 
regulations pertaining to intervertebral disc syndrome were 
revised (See 67 Fed. Reg. 54345-54349 (August 22, 2002)).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

A 20 percent rating was warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 
percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, 
an incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or 
codes.  Neurologic disabilities were to be separately 
evaluated using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2). 

Effective September 26, 2003, the rating schedule with 
respect to evaluating the Veteran's intervertebral disc 
syndrome was, again, revised.  68 Fed. Reg. 51454 -51456 
(August 27, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  

Under the revised regulations, intervertebral disc syndrome 
is to be rated in one of two ways:  either on the basis of 
the total duration of incapacitating episodes noted above 
(now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243) 
or on the basis of the following general rating formula:

General Rating Formula for Diseases and Injuries of the 
Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; 
or, there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is accomplished to 30 degrees or 
less; or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

The revisions effective September 26, 2003, eliminated the 
criteria for rating limitation of lumbar spine motion under 
Diagnostic Code 5292.  The new regulations also eliminated 
the requirement that orthopedic and neurologic 
manifestations be evaluated separately and the combined.  
Rather, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, were to be evaluated under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
Veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  Prec. Op. VA Gen. Counsel 7-03 
(Application of Veterans Claims Assistance Act of 2000 to 
Claims Pending on Date of Enactment, 69 Fed. Reg. 25179 
(2004)).  The Board will therefore evaluate the Veteran's 
service-connected lumbar spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); Prec. Op. VA Gen. Counsel 
3-00 (Retroactive Applicability of Revised Rating Schedule 
Criteria to Increased Rating Claims, 65 Fed. Reg. 33422 
(2000)); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The RO provided the Veteran with the foregoing regulatory 
changes, and in his September 2006 statement, the Veteran's 
representative acknowledged those changes.  Moreover, the 
RO has adjudicated the Veteran's increased rating claim 
under all of the applicable rating criteria, and he has 
been notified of those ratings.  Therefore, there is no 
prejudice to the Veteran in the Board adjudicating the 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include a lack of normal endurance and functional 
loss due to pain and pain on use, specifically limitation 
of motion due to pain on use including that experienced 
during flare ups.  38 C.F.R. § 4.40.  Consideration must 
also be given to weakened movement, excess fatigability, 
and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Where, as in this case, service connection is granted and 
an initial rating award is at issue separate ratings can be 
assigned for separate periods from the time service 
connection became effective.)  Fenderson v. West, 12 Vet. 
App. 119 (1999).  That is, a veteran may experience 
multiple distinct degrees of disability that might result 
in different levels of compensation from the time the 
service connection claim was filed until a final decision 
is made.  Therefore, the following analysis is undertaken 
with consideration of the possibility that different 
ratings may be warranted for different time periods. 

A review of the evidence discloses that since service 
connection became effective on March 1, 2000, the Veteran's 
intervertebral disc syndrome has been manifested primarily 
by tenderness to palpation and limitation of flexion to 45 
degrees.  Although the Veteran reports radiating pain down 
both lower extremities, that report is not supported by the 
results of MRI studies or EMG testing.  He does walk with a 
cane and uses a TENS unit and medication for pain; however, 
there is no objective evidence of recurring attacks with 
intermittent relief or that his back disability is 
productive of any more than moderate impairment.  In this 
regard, the Veteran's strength is at least 4/5 in his lower 
extremities without any evidence of impaired muscle tone or 
atrophy suggestive of decreased use of the lower 
extremities.  Moreover, there is no competent evidence of 
impaired reflexes, sensory deficits, or separate, 
identifiable neurologic disability, such as bowel or 
bladder impairment.  In addition, there is no competent 
evidence of swelling, deformity, heat, discoloration, or 
ankylosis of the lumbar spine. 

While repetitive testing increases pain, there is no 
evidence of a concomitant loss of function, increased 
fatigability, or incoordination.  During his most recent VA 
examination, the Veteran reported that he had required 
approximately fourteen days of bedrest during the previous 
year.  However, there is no competent evidence that the 
bedrest was prescribed by a physician or that he required a 
physician's care during that time.  Indeed, the records 
obtained from or through TRICARE, dated from February 2004 
to January 2009, through show no treatment for back 
disability other than the issuance of pain medication.

In light of the foregoing, the Veteran does not meet or 
more nearly approximate the schedular criteria for an 
initial rating in excess of 20 percent under the applicable 
diagnostic codes, effective March 1, 2000.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5293.  Similarly, he 
does not meet or more nearly approximate the schedular 
criteria for such a rating, based on the revisions to the 
VA rating schedule, effective September 23, 2002 and 
September 26, 2003.  Therefore, an initial rating in excess 
of 20 percent is not warranted for degenerative disc 
disease at L5-S1.  Accordingly, the appeal is denied.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-
connected degenerative disc disease at L5-S1.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative 
have expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were 
not raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be 
exceptional or unusual with respect to the service-
connected low back disability.  In this regard, the record 
does not show that the Veteran has required frequent 
hospitalizations for that disorder or that there has been 
marked interference with employment.   Indeed, an unusual 
clinical picture has not been presented, and there is no 
other factor which takes the disability outside the usual 
rating criteria.  In short, the evidence does not support 
the proposition that the Veteran's degenerative disc 
disease at L5-S1 presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, further 
action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for eye disability, 
claimed as photophobia is denied.

Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease at L5-S1 is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


